Citation Nr: 1209060	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-15 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma and nodes of the left tonsil, claimed as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1975, and from November 1975 to November 1979.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with squamous cell carcinoma and nodes of the left tonsil, which he attributes to radiation exposure during service.   His service personnel records show that he served aboard the USS Holland from March 1972, and his military occupational specialty (MOS) was a personnel clerk, as well as a collateral duty career information coordinator.  

The Veteran maintains that he was exposed to radiation in 1972 while serving aboard ship which was located in Rota, Spain.  He stated that as he was leaving the command crew counselor's office a nuclear missile was being uploaded from a submarine to the ship.   He recalled that the area was roped off.  As he watched and waited, the cable brakes on the crane failed and the nuclear missile fell 16 feet.  When it landed, the missile's shell reportedly broke open.   When the cleanup crew arrived they were given protective clothing.  The Veteran stated that he helped the cleanup crew with phone duties.  The Veteran indicates that the information regarding this incident is verifiable through a "Bent Spear" report.  The Veteran further testified that he had to stand watch over nuclear weapons stored below deck and recalled wearing a dosimetry badge on three occasions.  He additionally asserts that he may have been exposed to radiation when offloading nuclear reactor cooling water from submarines and taking it out to sea.  See January 2008 Veteran's statement, his May 2009 substantive appeal, and the November 2011 hearing transcript.  

The Veteran's private physician, T.J.T., M.D., in a September 2007 letter, indicated that the Veteran's diagnosis of squamous cell carcinoma and nodes of the left tonsil is unusual in that he has no history of smoking or significant occupation contact with carcinogenic materials "other than his exposure during his time in the Navy, where his duty assignment during the Vietnam era was to transport nuclear weapons."  Dr. T.J.T. felt that it is important to bring the Veteran's case to VA's attention as the Veteran may be dealing with a service-connected illness.  

The Board notes that service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).   First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d) for Veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  The Veteran does not contend that he engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device.

As noted above, in radiation claims, the second approach is found in 38 C.F.R. § 3.311. To consider a claim under 38 C.F.R. § 3.311 , the evidence must show the following: (1) that the Veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b). If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  Cancer is such a disease.  Id.  

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing.  38 C.F.R. § 3.311(a)(2).  In this case, the evidence shows that the Veteran was first diagnosed with squamous cell cancer of the left tonsil in 2003.  According to 38 C.F.R. § 3.311(b)(2), any cancer is a radiogenic disease.  However, 38 C.F.R. § 3.311 does not provide for presumption for service connection for radiogenic diseases.  Rather, this regulation provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

With regard to the "other exposure claims" category in 38 C.F.R. § 3.311(a)(2)(iii), in all other claims involving radiation exposure, a request will be made for any available records concerning a Veteran's exposure to radiation.  All such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a radiation dose estimate.  As the current record shows no evidence of the Veteran having been exposed to radiation during service, the Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he can submit alternate evidence to establish radiation exposure to support his claim for service connection for squamous cell carcinoma and nodes of the left tonsil, including statements from service medical personnel or statements from individuals who served with him ("buddy" certificates or affidavits) to corroborate in-service exposure to radiation. 

2.  Take all appropriate action to develop evidence regarding the Veteran's reported exposure to radiation in 1972 when a nuclear missile accidentally fell from a crane as it was being uploaded from a submarine to the USS Holland in Rota, Spain; while standing watch over nuclear missiles stored below deck; and when offloading nuclear reactor cooling water from submarines and taking it out to sea.  

This should include contacting the National Personnel Records Center, the Naval Dosimetry Unit at the Navy Environmental Health Center, and all other appropriate sources for the Veteran's DD Forms 1141 (Records of Occupational Exposure to Ionizing Radiation), DD Forms 1952 (Dosimeter Application and Record of Occupational Radiation Exposure), film badge records, a "Bent Spear" report, and/or equivalent documents.  Any evidence obtained should be associated with the claims file.  Any negative responses should be noted in the claims folder.  
 
3.  If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication,  the claims file should be forwarded to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c)  as provided by § 3.311(a)(2)(iii).  If the AMC/RO is unable to obtain radiation dose data for the appellant pursuant to numbered paragraph (2) above, the VA Under Secretary for Health should generate a radiation dose estimate.  

In addition, an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for medical opinion as contemplated by 38 C.F.R. § 3.311(d) , as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's squamous cell carcinoma and nodes of the left tonsil resulted from occupational exposure to ionizing radiation in service.  Any opinion should be reconciled with all evidence of record, to include the September 2007 letter from Dr. T.J.T. 

4.  After the above-requested development has been completed, review the record, including any newly acquired evidence, and readjudicate the issue on appeal.  (If any additional development is warranted in light of any newly received evidence, that development should be accomplished.)

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal, and the appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


